DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11-16, 18-20, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Ubriaco (5853338), Thomas (4795153), Tucker (6500079), Evannochko (6964792), Curtis (4544157), Borgen (4629190)) does not teach the recitation in claim 1 of “wherein a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion, the second curve, the middle portion, and the first curve, and wherein the first curve is in a first direction and the second curve is in a second direction that is generally opposite the first direction,” the recitation in claim 3 of “the lower portion of the shaft is laterally offset in the backhand direction from the upper portion of the shaft, the offset in the backhand direction provided by the first curve, the middle portion of the shaft, and the second curve, and wherein the upper portion is nonlinear with, and substantially parallel to, the lower portion; and wherein a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion, the second curve, the middle portion, and the first curve,” the recitation in claim 20 of “the middle portion includes a midpoint of the shaft along a length dimension of the shaft; wherein the lower portion of the shaft is laterally offset in the backhand direction from the upper portion of the shaft due to the first curve, the middle portion of the shaft, and the second curve such that the upper portion is positioned further in the forehand direction than both the blade and the lower portion, and wherein the upper portion is nonlinear with, and substantially parallel to, the lower portion,” and the recitation in claim 22 of “the lower portion of the shaft is offset in a lateral direction from the upper portion of the shaft, the offset in the lateral direction provided by the first curve, the middle portion of the shaft, and the second curve, and wherein the upper portion is nonlinear with, and substantially parallel to, the lower portion; and wherein a midpoint of the shaft along a length dimension of the shaft is included in at least one of the lower portion, the second curve, the middle portion, and the first curve.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711